Citation Nr: 1021086	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-30 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for left knee 
instability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than May 24, 
2007, for the award of an increased rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2005 and June 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The April 2005 rating 
decision denied entitlement to a rating in excess of 10 
percent for left knee disability (described then as left knee 
tear of the mediocollateral ligament, mobile media meniscus, 
tear of the medial meniscus, and Baker's cyst of the left 
popliteal space).  In the June 2007 rating decision, the RO 
separately evaluated the components of the left knee 
disability.  The RO continued the 10 percent evaluation under 
the heading of osteoarthritis of the left knee with 
chondrocalcinosis, and awarded a separate 10 percent 
evaluation for recurrent subluxation and lateral laxity 
(hereafter referred to as instability) of the knee effective 
October 5, 2004, with an increase to 20 percent effective May 
24, 2007  

The veteran testified before at a Board hearing held at the 
RO in April 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the evaluations assigned the 
separately rated components of his left knee disorder do not 
accurately reflect the severity of that disorder.

The record reflects that the Veteran was examined at VA fee 
basis examinations in February 2005 and May 2007.  At his 
April 2010 hearing he testified that on both occasions, the 
severity of his knee disability was masked by epidural 
injections received for a back disorder.  He also contended 
that both examiners refused to look at diagnostic studies he 
brought with him to the examination.  The Veteran testified 
that since the last examination, he had been evaluated for a 
possible total knee replacement.

In connection with the hearing the Veteran submitted 
additional evidence (along with a waiver of his right to 
initial RO consideration thereof) consisting of private 
medical records for June and July of 2009.  Those records 
show that the benefits and disadvantages of a total left knee 
replacement were discussed with the Veteran, and that he 
would likely be more suitable for an instrumented fusion.  
The entry noted that the Veteran would consider the options, 
and follow up if needed.  The records document physical 
findings which show a worsened left knee condition in some 
respects.

The Board finds that the recently submitted private medical 
records suggest that the left knee disorder has worsened in 
severity since the last VA fee basis examination in May 2007.  
Given this, as well as the Veteran's contentions regarding 
the effects of the epidural and the purported refusal of the 
examiners to review pertinent evidence (although the Board 
notes that the diagnostic study reports were part of the 
record to be reviewed), the Board finds that additional 
examination of the Veteran is warranted.

As the disposition of the increased rating issues may impact 
on the claim for an earlier effective date for the assignment 
of increased ratings, the Board will defer a decision on the 
effective date issue at this time.  See generally, Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should arrange for a VA 
orthopedic examination of the Veteran by 
an examiner with appropriate expertise to 
determine the nature, extent and severity 
of the Veteran's service-connected left 
knee disability (instability and 
osteoarthritis).  All indicated studies, 
including range of motion studies in 
degrees, and electrodiagnostic studies 
should be performed.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should identify 
any objective evidence of pain or 
functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

The examiner should also provide an 
opinion as to the impact of the Veteran's 
left knee disability on his 
employability.  The rationale for all 
opinions expressed should be explained.  
The claims file must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims file was 
made.

2.  The RO should then readjudicate the 
issues on appeal.  The RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefits sought on 
appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

